Citation Nr: 1309106	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  06-39 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for restrictive lung disease resulting from a spontaneous pneumothorax.

2.  Entitlement to an initial increased rating for retropatellar pain syndrome of the right knee, rated 30 percent disabling from November 1, 2005, and 10 percent disabling from April 9, 2010.

3.  Entitlement to an initial rating in excess of 10 percent for retropatellar pain syndrome of the left knee.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 2005.

This matter came to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Pittsburgh, Pennsylvania, Foreign Case Division, as the Veteran resides in Germany.  The December 2005 rating decision granted service connection for restrictive lung disease resulting from a spontaneous pneumothorax, assigning a 10 percent disability rating; retropatellar pain syndrome, right knee, assigning a noncompensable rating; and, retropatellar pain syndrome, left knee, assigning a noncompensable rating.  The effective date assigned to the ratings was November 1, 2005.

These matters were remanded in June 2009 for further development.

In an August 2012 rating decision, a 30 percent disability rating was assigned to restrictive lung disease, effective November 1, 2005; a 30 percent disability rating was assigned to retropatellar pain syndrome, right knee, effective November 1, 2005 and a 10 percent rating was assigned, effective April 9, 2010; and, a 10 percent disability rating was assigned to retropatellar pain syndrome, left knee, effective November 1, 2005.  Although increased ratings were granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The APPEAL is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


REMAND

Restrictive lung disease

The March 2005 examination report reflects that pulmonary function tests (PFT) took place which showed an FEV1 of 88 percent predicted an FEV1/FVC of 89 percent.  The spirometry values were reportedly limited by the Veteran's inability to perform correctly and the impression was a mild restrictive ventilatory defect.  DLCO (SB) was not reported.  Earlier tests also do not contain this finding.  

The Board notes that for claims pending prior to October 6, 2006, this measurement is required.  Id.  (providing that DLCO (SB) is not required for claims received on or after October 6, 2006, if the examiner provides a reason why the test would not be useful or valid).  Thus, in June 2009 this matter was remanded for additional testing.

In April 2010, the Veteran underwent a respiratory examination.  PFTs were conducted which showed FEV1/FEVC of 69 percent.  With regard to assessment of the spiroergometry with measurement of the FEV1 at rest, there was clear indication of restrictive ventilation disorder; calculated stress depending on age and weight was 250 watt; stress with 100 watt/minute took place; and, the respiratory exchange ratio (RER) was 100 watts.  The maximum capacity achieved was 100 watts but there was discontinuation due to full exertion (stress).  The examiner diagnosed restrictive lung disease, especially on the right side in status post spontaneous pneumothorax in 2003 necessitating a surgical procedure.  

As such, this report did not contain pre- and post-bronchodilator results of FEV-1, FEV-1/FVC and DLCO to allow for rating under the schedular criteria.

In March 2011, the Veteran underwent another respiratory examination.  The examiner noted that there was unremarkable movement pattern of the aorta and the mitral valve, unremarkable Doppler findings, and no sign of evident changes as part of hypertensive disorder.  With regard to assessment of the spiroergometry with measurement of the FEV1 at rest, there was definite sign of restrictive ventilation disorder; calculated exertion depending on age and weight was 250 watt; stress with 100 watt/minute took place; and, the RER was 100 watts.  Testing was terminated due to dyspnea with full exertion, pain in the scars.  FEV1/FEVC was 56 percent.  

The examiner diagnosed deterioration of the restrictive lung disease, especially on the right side, with status post spontaneous pneumothorax in 2003 with surgical procedure, and dyspnea and physical deficit severely deteriorated, extremely reduced physical endurance.  There were no changes with the administration of two puffs of Beclamethason, with ruling out of obstructive disorder FEV1-FVC 60 to 65 percent following administration.  The examiner commented that unfortunately only one breath test was performed, thus no calculation was completed.  

Such examination report, however, does not contain sufficient findings to allow for rating under the schedular criteria.  Specifically, the examination report does not FEV-1 predicted, DLCO (SB) or maximum oxygen consumption.  Thus, the Veteran should be afforded another VA examination.  

Right and left knee disabilities

As detailed, in an August 2012 rating decision the RO assigned a 30 percent disability rating to retropatellar pain syndrome, right knee, effective November 1, 2005.  

This rating was assigned based on objective findings noted in the March 28, 2005 VA examination report.  The Board notes that the Veteran is employed in a civilian capacity in Germany and the VA examination was dictated by a German physician.  In June 2005, the examination report was translated to English.  

The translated report reflects the following with regard to objective findings pertaining to the knees:  Right knee extension lacks 20 [degrees] actively although extension was full passively.  Left knee extension lacked 11 [degrees] actively and extension was full passively.  Flexion of both knees was limited secondary to stiffness.  (emphasis added)

Based on such objective findings, the RO assigned a 30 percent disability rating to retropatellar pain syndrome, right knee, based on limitation of extension per 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

It appears, however, that the transcribed examination report may be in error as the examiner may be referring to flexion lacking 20 degrees and 11 degrees actively opposed to extension.  This is likely because the examination report does not otherwise reflect flexion testing pertaining to the knees and the examiner commented that flexion was limited secondary to stiffness, but did not provide any comment regarding extension.  

Thus, the Board requests that the original March 28, 2005 examination report be associated with the claims folder and that the objective findings be checked for proper translation.  

In the June 2009 Board Remand, it was instructed that the Veteran be afforded a VA examination and that such examination should include a discussion of the factors pertaining to functional impairment contained within 38 C.F.R. §§ 4.40, 4.45.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

While the April 2010 VA examination report reflects subjective complaints of joint pain and stiffness, and objective findings, the report does not reflect a discussion of any functional impairment.  

Thus, the Board finds that a new examination is required as the examinations of record do not fully address limitation of motion based on functional impairment as specified by the Court.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder or Virtual VA the original March 28, 2005 examination report (in German) conducted by M.L., M.D.  

Ensure that the 'Objective' findings pertaining to the knees have been properly translated from German to English, as discussed hereinabove.

2.  Schedule the Veteran for another respiratory examination to determine the current extent of his restrictive lung disease.  The claims folders should be made available to and reviewed by the examiner, and the examiner should note such review.

	a)  All indicated tests and studies should be performed.

	b)  The examiner should report FEV-1 percent predicted; FEV-1/FVC percent; DLCO (SB) predicted; and, maximum oxygen consumption in ml/kg/min (with cardiorespiratory limit).  If any of the above cannot be measured, the examiner may provide an estimate of the value that would likely be obtained if the test were provided.  

	c)  The examiner should comment on whether there is pleurisy with empyema; right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episodes of acute respiratory failure; or, requires outpatient oxygen therapy.

3.  Schedule the Veteran for another orthopedic examination to determine the current severity of his right and left knee disabilities.  The claims folders should be made available to and reviewed by the examiner, and the examiner should note such review.

a)  All indicated tests and studies should be performed.

b)  The examiner should report the ranges of right and left knee flexion and extension in degrees.

c)  The examiner should determine whether the knee disabilities are manifested by weakened movement, excess fatigability, pain, incoordination, or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination.  

d)  The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so the frequency of the locking.

4.  If any of the benefits sought on appeal remain denied, a supplemental statement of the case should be issued.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


